VICKERY, P. J.
Epitomized Opinion
Petition in error from Cleveland Municipal Court The record shows that the Hotel advertised as such, and that Weinman, having seen the advertisement, went there and registered, and paid for his accommodation a week in advance. The Hotel claimed that it was not a hotel, and that the relation ~f innkeeper and guest did not arise. Weinman's ~lothing was taken from his room, `and he brought he action to recover for their loss.
The record showed that he paid in advance, $10 or a week's accommodation, and then paid at the ~ate of a transient, $1.50 for one day.
Weinman admitted that there was no negligence, nd that if the relation of innkeeper and guest ex-sted between them, it was not necessary to show igence, and he would be entitled to recover. ourt of Appeals, in affirming the judgment of h trial court, held:
Bècaus~ the hotel received transients as well as oarders, and the mnre fact that Weinman stayed a veek and paid a week's rate in advance, did not, any he less, make him a guest of the hotel. As there vas enough in the record to show that the relation f hotel keeper and guest existed between the par-ies, the judgment in favor of Weinmar~ must be ffirmed.